DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaohhara (USPUB 2009/0001935).


As to Claim 1, Odaohhara discloses an electronic device comprising: a battery (Figure 1, Element 11-13); an interface configured to support a connection with an external power supply unit (Element 151); a charging circuit configured to charge the battery with a power being supplied from the external power supply unit (Element 103); and a processor (Element 23)configured to: receive information on the supplied power of the external power supply unit from the external power supply unit (Element 103 and 23), determine the power to be supplied from the external power supply unit based on the information on the supplied power of the external power supply unit and status information of the battery, determine a voltage to be supplied from the external power supply unit corresponding to the determined power, transmit information on the determined voltage to the external power supply unit (Elements 21, 23, 25, 103), and charge the battery with the determined voltage, wherein the 
As to Claim 2, Odaohhara discloses the electronic device of claim 1, wherein the charging circuit is configured to convert the voltage supplied from the external power supply unit into the determined voltage using one of a buck converter, a boost converter, or a buck-boost converter (Element 121).
As to Claim 3, Odaohhara discloses the electronic device of claim 2, wherein the charging circuit is configured to convert the voltage supplied from the external power supply unit into the determined voltage using one of a buck converter, a boost converter, or a buck-boost converter based on the status information of the battery (element 121).
As to Claim 4, Odaohhara discloses the electronic device of claim 1, wherein the charging circuit is configured to output the determined voltage using a buck converter (Element 103 and 102).
As to Claim 5, Odaohhara discloses the electronic device of claim 4, wherein the determined voltage is a minimum voltage capable of being generated using a buck converter (Paragraph 9-11).
As to Claim 7, Odaohhara discloses the electronic device of claim 1, wherein the status information of the battery is status information related to a charge residual quantity of the battery (Paragraphs 41-43).
As to Claim 9, Odaohhara discloses the electronic device of claim 1, wherein the power being supplied to charge the battery is a highest power to be able to charge the battery among powers that can be supplied by the external power supply unit (Figure 7, Vop).
As to Claim 10, Odaohhara discloses the electronic device of claim 1, wherein the determined voltage is a voltage configured to have a highest charging efficiency (Figure 3, and 6-7).

As to Claim 13, Odaohhara discloses the method for charging a battery of an electronic device, the method comprising: receiving information on supplied power of an external power supply unit from the external power supply unit; determining a power to be supplied from the external power supply unit based on the information on the supplied power of the external power supply unit and status information of the battery; determining a voltage to be supplied from the external power supply unit corresponding to the determined power; transmitting information on the determined voltage to the external power supply unit; and charging the battery with the determined voltage, wherein the determined voltage is a voltage having a minimum difference from a supplied voltage of the external power supply unit (Figure 1, Element 11-13, 21-25, 103, 121, 151, and Paragraph 47).
As to Claim 14, Odaohhara discloses the method of claim 13, wherein the determined voltage is a voltage obtained by converting the voltage supplied from the external power supply unit using one of a buck converter, a boost converter, or a buck-boost converter (Element 121).

As to Claim 16, Odaohhara discloses the method of claim 13, wherein the determined voltage is a voltage converted using a buck converter (Element 121).
As to Claim 18, Odaohhara discloses the method of claim 13, wherein the status information of the battery is status information related to a charge residual quantity of the battery (Paragraph 41-43).
As to Claim 20, Odaohhara discloses the method of claim 13, wherein determining the power to be supplied to charge the battery comprises determining the power to be supplied to charge the battery as a highest power to be able to charge the battery among powers that can be supplied by the external power supply unit (Figure 7, Vop).

Allowable Subject Matter
Claims 6, 8, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859